Citation Nr: 0322994	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  96-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent under Diagnostic Code 5010-5261 for postoperative 
degenerative arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 30 
percent under Diagnostic Code 5257 for postoperative 
residuals of lateral and medial meniscectomy of the left knee 
with anterolateral ligament reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The case was previously before the Board in March 1999.  At 
that time, service connection was denied for chronic hair 
loss, a nervous condition (other than post-traumatic stress 
disorder (PTSD)), and skin conditions of the toenails, hands 
and feet secondary to Agent Orange exposure.  

The March 1999 Board decision remanded the issue of 
entitlement to service connection for PTSD.  By a June 2002 
rating decision, the RO granted service connection for PTSD, 
rated as 50 percent disabling, effective the date the claim 
was received in February 1995.  In an August 2003 
presentation to this Board, the representative listed 
evaluation of service-connected PTSD as an issue.  However, 
the Board's review does not disclose a timely notice of 
disagreement (NOD) with the evaluation.  For purposes of 
initiating appellate review, a NOD applies only to the 
element of the claim currently being decided, such as 
service-connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Absent a 
timely NOD, a statement of the case (SOC) and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  Here, since there is no timely NOD 
with the evaluation of PTSD, the Board can not consider that 
evaluation.

The March 1999 Board decision also remanded the evaluation of 
the post operative residuals of a lateral and medial 
meniscectomy of the left knee, with anterolateral ligament 
reconstruction and degenerative changes.  At that time, the 
disability was rated as 10 percent disabling under Diagnostic 
Code 5257.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

In April 2003, effective the date of claim in February 1995, 
the RO rated the post operative residuals of a lateral and 
medial meniscectomy of the left knee, with anterolateral 
ligament reconstruction, as 30 percent disabling, under 
Diagnostic Code 5257.  The RO also assigned a separate rating 
of 30 percent rating for the post operative degenerative 
arthritis of the left knee, under Diagnostic Code 5010-5261.

The April 2003 RO decision resulted in an 80 percent combined 
rating for the service-connected disabilities, effective from 
February 1995.  The record shows that the veteran has been 
unemployed since approximately 1988 and that the RO 
determined that he was permanently and totally disabled for 
pension purposes by a rating dated in November 1996.  This 
raises the possibility of assigning a total disability 
evaluation based on individual unemployability (TDIU).  See 
Norris v. West, 12 Vet. App. 413, 421 (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), held that once a veteran submits evidence of a 
medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU.  The 
veteran's TDIU claim is referred to the RO for adjudication. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's service-connected the postoperative 
degenerative arthritis of the left knee is principally 
manifested by a limitation of extension to 19 degrees and no 
more, as well as by pain and crepitus.

3.  The veteran's service-connected postoperative residuals 
of lateral and medial meniscectomy of the left knee with 
anterolateral ligament reconstruction are principally 
manifested by instability.

4.  The veteran's service-connected left knee disabilities 
are not shown to have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative degenerative arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 
C.F.R. § 3.321(b)(1) and Part 4, including § 4.7 and Code 
5010-5261 (2002).

2.  The requirements for a rating in excess of 30 percent for 
postoperative residuals of lateral and medial meniscectomy of 
the left knee with anterolateral ligament reconstruction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 
38 C.F.R. § 3.321(b)(1) and Part 4, including § 4.7 and Code 
5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, as well as a VCAA letter of December 
2002, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Background.  A January 1967 rating decision granted service 
connection for sprain, left knee, chronic, non-symptomatic.  
The disability was rated at 0 percent under Code 5257.  

In July 1977, the veteran had an arthrotomy, left knee, 
lateral and medial meniscectomy and anterior ligament 
reconstruction.  

The current claim was received in February 1995.  

The April 1995 VA X-rays disclosed moderate degenerative 
joint disease in the left knee.  On the April 1995 VA 
examination, the veteran reported that his knee was enlarged, 
with pain on flexion and weightbearing.  The left knee 
circumference was an inch larger than the right.  The entire 
tibial platform appeared to be shifted laterally 3/8 inches.  
There was no soft tissue swelling.  The left knee enlargement 
was obviously a partial lateral subluxation.  There was minor 
lateral instability and loose motion.  The range of left knee 
motion was from 5 degrees extension to 120 degrees flexion.  
The diagnosis was status postoperative repair medial and 
lateral collateral ligaments and debridement of the left knee 
with residual traumatic arthritis and limited mobility and 
instability.  

A September 1995 VA clinical note shows that the veteran 
complained that his left knee was hurting and giving out on 
him.  The left knee was found to have pain on motion and 
crepitus.  There was no swelling.  

At his August 1996 RO hearing, the veteran testified that he 
could not put weight on his left knee.  He reported symptoms 
such as swelling, hurting and feeling like it was coming 
loose when he walked.  It felt unstable when climbing stairs.  
He reported that there were episodes when the knee went out 
on him and caused him to fall.  He said that the knee would 
pop when he squatted and that it would not flex fully.  

In August 1996, a witness described the veteran's limitation, 
during service, due to his knee.  Also in August 1996, a VA 
physician wrote that the veteran had moderately severe 
degenerative arthritis of the left knee, which caused pain 
and instability.

VA clinical records from November 1995 to October 1996 are of 
record.  A record dated in September 1996 shows that the 
veteran complained of occasional pain and swelling.  
Extension was minus 5 degrees.  Flexion was full.  There was 
varus laxity.  X-rays showed medial compartment disease and 
patellofemoral degenerative joint disease.  

Another group of VA clinical records reflects that the 
veteran was followed for various complaints, from December 
1996 to August 1999.  A March 1997 record shows that the 
veteran complained of inflammation of the left knee.  The 
grind test was negative.  There was no effusion.  There was a 
full range of motion.  The ligaments were stable.  The 
anterior drawer sign was negative.  The assessment was left 
knee degenerative joint disease.  

VA clinical records from December 1997 to November 2002 
primarily deal with disorders which are not at issue.  A 
clinical note, dated in June 2001, reviewed the veteran's 
injury and surgery.  He was reportedly ambulatory without a 
limp or assistive device.  He reported that his knee was 
swollen.  The examiner found no warmth or obvious edema.  The 
left knee was half a centimeter larger than the right.  The 
range of left knee motion was from minus 5 degrees of 
extension to 120 degrees flexion.  No laxity was noted.  
Crepitus was felt in the patella during flexion.  The 
assessment was post traumatic degenerative joint disease of 
the left knee.  Exercises were recommended.   

The veteran was examined by VA in July 2001.  The claims 
file, service medical records and VA medical records were 
reviewed.  The veteran reported that within the last few 
months, he had noted an increased amount of popping of the 
inside part of the left knee, on flexion or extension.  It 
was painful.  He had weakness and stiffness.  There was no 
heat or redness.  The knee gave way but did not lock up.  
Turning or twisting made the knee feel loose.  Standing too 
long made him feel worse.  On examination, the left knee 
appeared to be swollen and there was bony overgrowth in the 
region of the medial tibial plateau.  There was tenderness to 
palpation of the medial aspect.  Collateral laxity was 
moderate.  The posterior cruciate ligaments had minimal 
laxity.  There was marked symptomatology on flexion and 
extension of the knee.  Left knee motion was from 12 degrees 
from full extension to 104 degrees flexion, with pain.  The 
veteran walked with a slight limp on the left side.  The 
diagnosis was injuries to the left knee in 1965, status post 
left knee arthrotomy with lateral and medial meniscectomy and 
anterolateral reconstruction in 1977, instability, limited 
range of motion, and post traumatic arthritis.  The doctor 
noted that the veteran's service-connected left knee 
disability was significant in that it would limit walking or 
riding a bicycle, and prevent running or jogging.  He did not 
walk up hill or down hill, crawl or kneel.  

Another VA joints examination was done in January 2003.  The 
veteran's service and post service medical history was 
reviewed.  He wore a brace on his left knee and had 
difficulty standing when he took it off.  He had a popping 
sensation with dislocation of the medial muscles and 
ligaments on the medial side of the left knee with active 
flexion.  There was better control when he wore the brace.  
Extension of the left knee was to the 19 degree position.  
Left knee flexion was 125 degrees actively and 127 degrees 
passively.  He complained of pain in his left knee.  Crepitus 
was present with movement.  He had difficulty squatting and 
walking on his toes and heels.  There was a 23 centimeter 
scar on the lateral side of the left knee and a 6 centimeter 
scar on the medial side.  There were no signs of swelling.  
Tenderness was present.  There was stiffness and pain.  There 
was no heat, redness or actual locking.  The pertinent 
diagnoses were:  (1) lateral medial meniscectomy with 
anterior lateral ligamentous reconstruction; (2) degenerative 
joint disease of the left knee, secondary to trauma, with 
limitation of range of motion; and (3) instability of left 
knee, secondary to #1 and #2.  

Criteria and Analysis.  Service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. Part 4 (1994-
2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.

38 C.F.R. § 4.40 listed several factors to consider in 
evaluating joints including inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
due to pain was a consideration, as well as weakness, which 
was an important consideration in limitation of motion.  
38 C.F.R. § 4.40 (1994-2002).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45 (1994-2002).  

Turning to the rating criteria, the record in this case 
contains no evidence of malunion of the femur ratable under 
38 C.F.R. Part 4, Code 5255 (1994-2002).  

There is no evidence of ankylosis ratable under Code 5256.  
38 C.F.R. Part 4, Code 5256 (1994-2002).  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
slight; a 20 percent will be assigned for moderate 
disability; and 30 percent warranted for severe disability.  
The maximum rating under Diagnostic Code 5257 is 30 percent.  
38 C.F.R. Part 4, Code 5257 (1994-2002).

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2002).  Where the knee remains symptomatic 
following removal of the semi-lunar cartilage (meniscus), the 
disability will be rated at 10 percent.  38 C.F.R. Part 4, 
Code 5259 (2002).  Ratings of cartilage symptoms under Codes 
5258 or 5259 would compensate the same knee symptoms as are 
already compensated under Diagnostic Code 5257 and the 
compensation of the same symptoms under different codes is 
prohibited.  38 C.F.R. Part 4, § 4.14, Codes 5258, 5259 
(1994-2002).  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with Diagnostic Code 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case the knee.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  The veteran's knee disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  

Diagnostic Code 5260 provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion of the knee 
to 40 degrees is considered full, and extension to 0 degrees 
is considered full.  38 C.F.R. § 4.71a, Diagnostic Code 5261; 
see also 38 C.F.R. § 4.71, Plate II.

The evidence shows that the range of knee motion was measured 
with consideration of the factors enumerated in 38 C.F.R. 
§§ 4.40, 4.45 (1994-2002); and while there was some 
limitation of flexion, knee flexion was consistently more 
than 100 degrees, which would not approximate the 45 degrees 
required for a compensable rating under Code 5260.  38 C.F.R. 
§§ 4.7, 4.71 (1994-2002).  

Limitation in the ability to straighten or extend the leg is 
rated under Diagnostic Code 5261.  Diagnostic Code 5261 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II.

The greatest limitation of extension (or straightening of the 
leg) was found on the most recent examination, in January 
2003.  It revealed a limitation of extension to the 19 degree 
position.  The RO found that this approximated the 20 degree 
limitation of extension required for the 30 percent rating.  
While the veteran's limitation of motion may approximate the 
criteria for a 30 percent rating; it does not approximate the 
limitation of extension to 30 degrees, required for a 40 
percent rating.  Consequently, a higher rating may not be 
assigned under Code 5261.  

There is no evidence of nonunion or malunion ratable under 
Code 5262.  38 C.F.R. Part 4, Code 5262 (1994-2002).  

There is no evidence of genu recurvatum ratable under Code 
5263.  38 C.F.R. Part 4, Code 5263 (1994-2002).  

There is no evidence of a symptomatic post surgical scar 
which would warrant a compensable evaluation under any 
applicable criteria.  38 C.F.R. § 4.118 (1994-2002).  

While the veteran may feel that his left knee disability may 
warrant a higher evaluation, the medical reports provide the 
most probative evidence as to the extent of the disability.  
In this case, those medical reports provide the competent 
evidence as to the rating factors.  They also provide a 
preponderance of evidence which establishes that the 
disability does not meet any applicable criteria for a higher 
evaluation.  Therefore, a higher rating must be denied.  

Other Criteria and Extraschedular Rating.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board, as did the RO (see SOC dated in June 1996 and 
supplemental SOC's dated in February 1997, August 2002, and 
April 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  
In this regard, the Board finds that there has been no 
showing by the veteran that either of the service-connected 
left knee disabilities has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  







	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 30 percent under Diagnostic Code 
5010-5261 for postoperative degenerative arthritis of the 
left knee is denied.

An evaluation in excess of 30 percent under Diagnostic Code 
5257 for postoperative residuals of lateral and medial 
meniscectomy of the left knee with anterolateral ligament 
reconstruction is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

